Josephine Linker Hart, Judge. This case is again before us after we ordered rebriefing in Spears v. State, 82 Ark. App. 376, 109 S.W.3d 139 (2003). As we noted in our earlier opinion, appellant, Robert Spears, was convicted of one count of possession of a controlled substance, marijuana, with the intent to deliver, and he was sentenced to five years’ imprisonment. After rebriefing, for his first point on appeal, appellant argues that the circuit court “erred in allowing ... police officers who arrested [a]ppellant to testify he failed to deny the allegations of another suspect that the bag containing drugs belonged] to [a]ppellant.” For his second point, he argues that the circuit court “erred in allowing evidence of a drug conviction by [a]ppellant’s brother for the same offense as that being faced at trial by [a]ppellant for purposes of impeaching [ajppellant’s mother’s testimony.” In the order for rebriefing in our previous opinion, we instructed counsel for appellant to abstract, as provided in our rules, all “material parts of the testimony of the witnesses and colloquies between the court and counsel and other parties as are necessary to an understanding of all questions presented to the Court for decision.” Spears, at 378, 109 S.W.3d at 140; Ark. Sup. Ct. R. 4-2(a)(5). Particularly, we noted that counsel for appellant inadequately abstracted the testimony of the witnesses and failed to abstract any of the arguments made below on the issues raised on appeal. After rebriefmg, counsel again fails to abstract the material parts of the testimony of the witnesses and colloquies between the court and counsel and other parties as are necessary to an understanding of all questions presented to this court for decision. By way of example, counsel does not abstract all of the testimony of two police officers necessary to understand the questions presented in appellant’s first point on appeal. Also, counsel’s abstract of one colloquy related to appellant’s first issue is only one line and, in contravention of Rule 4-2(a) (5), is stated in the third person rather than the first person: “Defense counsel objects to the testimony regarding Spears’[s] lack of response.” His abstract indicates only that the court overruled the objection. In counsel’s abstract of a second colloquy related to the first issue, counsel notes only that there was a hearsay objection that was overruled by the court. In short, a review of the record establishes that counsel’s abstract of these colloquies is woefully inadequate. Likewise, counsel’s abstract of the colloquies and testimony related to appellant’s second issue remains deficient.  Thus, appellant has again failed to comply with our abstracting rules. Our rules further provide that “[i]f after the opportunity to cure the deficiencies, the appellant fails to file a complying abstract, Addendum and brief within the prescribed time, the judgment or decree may be affirmed for noncompliance with the Rule.” Ark. Sup. Ct. R. 4-2(b)(3). However, rather than summarily affirming, we, in our discretion, again order rebriefing to correct the abstracting deficiencies described above. On rebriefing, counsel should, at a minimum, abstract the colloquies related to the first and second issues and take pains to abstract all of the testimony necessary to understand the questions presented to this court for decision. Rebriefing ordered. Robbins, Griffen, Neal, and Roaf, JJ., agree. Baker, J., concurs. Pittman, Gladwin, and Bird, JJ., dissent.